11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                      JUDGMENT

Akeem Enakele,                              * From the County Court at Law No. 2
                                              of Ector County,
                                              Trial Court No. 17-4656-CCL2.

Vs. No. 11-18-00235-CR                      * September 25, 2020

The State of Texas,                         * Memorandum Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect that Appellant pleaded “not
guilty,” and we affirm as modified.